Citation Nr: 1718772	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-33 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for right shoulder impingement syndrome, status post acromioplasty, prior to September 26, 2016.

4.  Entitlement to an evaluation in excess of 20 percent for right shoulder impingement syndrome, status post acromioplasty, from September 26, 2016.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in May 2016 and remanded for additional development.  

The issues of entitlement to service connection for hypertension, and entitlement to an evaluation in excess of 10 percent for right shoulder impingement syndrome, status post acromioplasty, prior to September 26, 2016, and 20 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disorder is etiologically related to active duty service.


CONCLUSION OF LAW

The Veteran's right knee disorder was incurred due to active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a right knee disorder, the claim is being granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is harmless.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

Only such conditions as are recorded in examination reports are to be considered as noted.  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  

The Veteran asserts that he has a right knee disorder as a result of service.  Specifically, he has contended that it is due to his work as a mechanic which required continuous bending, crawling, and kneeling.

A February 2010 VA examination report reflects an X-ray showed mild degenerative changes in the right knee.  Therefore, the Veteran has a current right knee disorder.

The Veteran's DD Form 214 reflects that his military occupational specialties included heavy wheel vehicle mechanic and ground surveillance systems operator.

A right knee disorder was not noted in the Veteran's May 1983 enlistment examination.  The May 1983 enlistment examination report reflects that there was a surgical scar on the right knee.  The lower extremities were noted as normal.  In a May 1983 report of medical history, the Veteran denied having had a "trick" or locked knee.  The Veteran reported he had a history of knee operation in 1974.  The physician's note from May 1983 states the Veteran was hospitalized for two weeks at age 12 to 13 in 1974 for a pain in the right leg under the knee joint.  

An April 1985 service treatment record reflects that the Veteran complained of a painful right knee for three days after being on a compass course.  He stated the knee had bothered him for about a year.  On examination, the knee was negative for swelling and discoloration.  It was tender to palpation.  There was pain with straight flexion and bent knee flexion.  The records also note laxity and crepitance along the medial ligament.  An April 1985 X-ray request noted the Veteran hurt his right knee on a Compass Course, but had had surgery on the knee in the past.  X-ray results at that time were normal.

An August 1986 service treatment record reflects that the Veteran complained of shin splints in the right leg for one day.  He stated he was playing softball.  Tenderness was noted in compartment of the right leg.  The assessment was overuse syndrome and muscle strain.  

A September 1993 report of medical history reflects the Veteran reported having a "trick" or locked knee.  He explained that his right knee sometimes became very sore.  

A March 1994 separation examination report indicated the Veteran's lower extremities were normal.  In a March 1994 report of medical history, the Veteran reported having had a "trick" or locked knee.  The report noted a history of knee surgery around 1974/1975.  

The February 2010 VA examiner opined that the Veteran's right knee mild degenerative changes were not caused by or a result of service.  The examiner believed the disorder was likely age-related and possibly aggravated by obesity and gout.  The VA examiner noted that the Veteran had only one right knee complaint during service, yet the Veteran's service treatment records reflect that, in April 1985, the Veteran complained of right knee pain for the past year.  In addition, during the September 1993 examination, the Veteran indicated that he had a knee problem and that his right knee was occasionally very sore.  As the VA examiner's rationale is based on an incorrect statement of facts, the Board finds that the opinion has little probative value.  

The Board remanded the claim to obtain clarifying opinions as to whether the Veteran's right knee disorder preexisted service, and if not, whether it was related to service.  

A September 2016 VA examiner opined that a pre-service foreign body right knee, status post-surgical removal in 1974 had resolved without residuals.  

The VA examiner found, in part, that:

It is at least as likely as not that the Veteran's [osteoarthritis] of right knee is caused by or a result of his kneeling activities during service because prolonged kneeling activities is a recognized cause of [osteoarthritis] of the knee; his other major risk factor for [osteoarthritis] of knee is his work as a roofer for [greater than] 10 years after service which involves climbing and working in knee bent position; other contributing risk factors in this Veteran to [osteoarthritis] of his right knee are his obesity, and age; it is not possible to determine the precise percentage of risk posed by each of these to the overall development of right knee osteoarthritis, because there is no method to determine such."

As the VA examiner provided a full rationale for the opinion consistent with the evidence of record, the Board finds it to be highly probative.  

As a right knee disorder was not noted on examination on entrance, the Veteran is presumed sound with respect to his right knee.  The physician's note in the report of medical history regarding a previous right knee surgery was based on the Veteran's report of his medical history.  If the Board is to find that the presumption of soundness is rebutted and that the Veteran's right knee disorder preexisted service, it must find that clear and unmistakable evidence shows that the condition preexisted service; and that clear and unmistakable evidence shows the condition was not aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

Here, the evidence is not clear and unmistakable that the Veteran's right knee disorder both preexisted and was not aggravated by military service.  The enlistment examination report noted that the Veteran's lower extremities were normal.  Although the Veteran reported the history of right knee surgery, no current disability was noted.  The September 2016 VA examiner found it was not clear and unmistakable that the right knee disorder preexisted service, instead the examiner stated that it had resolved without residuals.  This evidence does not satisfy the "very demanding clear-and-unmistakable-evidence standard" in order to rebut the presumption of soundness with regard to the first prong of the test.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  As a right knee disorder was not noted at the time of the Veteran's entrance to service, and in light of the September 2016 VA examiner's opinion, the Board finds that it is not clear and unmistakable that the Veteran's current right knee disorder preexisted service.

Turning to the issue of whether the Veteran's right knee disorder is related to service, the September 2016 VA examiner opined that it is at least as likely as not that the Veteran's [osteoarthritis] of the right knee is caused by or a result of his kneeling activities during service because prolonged kneeling activities is a recognized cause of [osteoarthritis] of the knee.  As indicated above, the Veteran's military occupational specialties included heavy wheel vehicle mechanic.  Therefore, the prolonged kneeling activities noted by the examiner as being a risk factor for degenerative changes is consistent with the circumstances of the Veteran's service.  Although the VA examiner noted that the Veteran had other risk factors, the examiner also stated that it is not possible to determine the precise percentage of risk posed by each of these to the overall development of right knee osteoarthritis.  The Board finds that the VA examiner's opinion supports a finding that it is at least as likely as not that the Veteran's right knee disorder is related to service.  In addition, the Veteran reported having right knee problems in service, and has stated that he has had right knee problems since service.  Although the February 2010 VA examiner opined that the Veteran's right knee mild degenerative changes were not caused by or a result of service, the rationale was inadequate, and therefore the opinion has less probative value than the September 2016 opinion.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for a right knee disorder.  


ORDER

Entitlement to service connection for a right knee disorder is granted.
REMAND

In regard to the Veteran's claim for entitlement to service connection for hypertension, in the May 2016 remand, the Board remanded the claim to obtain a clarifying opinion as to the nature and etiology of the Veteran's hypertension.  The VA examiner was instructed to state whether hypertension clearly and unmistakably preexisted the Veteran's active service.  If so, the examiner was also asked to opine as to whether there was an increase in the severity of the preexisting hypertension during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

In a September 2016 opinion, the VA examiner opined that:  "There is clear and unmistakable evidence of preservice hypertension, because of his genetic predisposition to hypertension (family [history] of hypertension), his obesity, his race, his reported [blood pressure] response to low sodium diet preservice.  It is not possible to determine the precise percentage contribution from each of these risk factors to the overall condition of hypertension, because there is no method to determine such."  The examiner also explained the specific factors as they related to the Veteran's history.  The examiner further opined that the preponderance of medical evidence did not support aggravation of preservice hypertension beyond natural progression, by service.  The rationale was that one study showed that 18 to 26 percent of individuals whose blood pressures were 120 to 129/80 to 84 mmHg and 37 to 50 percent of individuals whose blood pressures were 130 to 139/85 to 89 mmHg developed hypertension over a five-year period.  The examiner noted that the Veteran's preservice blood pressure was even higher at 160/96 and that progressive hypertension was inevitable in the Veteran.

The Board finds that the opinion regarding whether there was aggravation of preexisting hypertension during service to be inadequate.  Specifically, in order to rebut the presumption of soundness, there must be clear and unmistakable (obvious or manifest) evidence that a disability both preexisted service and was not aggravated by service.  Here, the examiner concluded that the "preponderance of medical evidence" did not support aggravation during service.  As the standard used by the examiner is a lesser standard than what is required to rebut the presumption of soundness, the Board finds that the claim must be remanded for a clarifying opinion.

In regard to the Veteran's claim for a higher rating for his service-connected right shoulder disability, the examinations of record do not comport with the interpretation of 38 C.F.R. § 4.59 in Correia v. McDonald, 28 Vet. App. 158 (2016).  A September 2016 examination includes active range-of-motion measurements for the Veteran's right shoulder.  However, the report does not included passive range-of-motion measurements.  Although the report notes no evidence of pain with weight bearing, the examination does not address pain with nonweight-bearing.  In addition, the examiner did not indicate an inability to perform such testing or that such testing was not necessary.  The final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  That sentence provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  To be adequate, a VA examination of the joints must, whenever possible, include the results of the testing described in the final sentence of 38 C.F.R. § 4.59.  Correia, 28 Vet. App. at 165.  Here, the September 2016 VA examination report does not provide measurements for testing of pain on passive motion or in nonweight-bearing; a statement as to whether there was evidence of painful motion; or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new right shoulder examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59.

Additionally, the most recent treatment records in the file regarding the Veteran's service-connected right shoulder disability are from June 2016.  As there may be relevant outstanding records, the RO should contact the Veteran and provide him with an opportunity to identify any additional pertinent evidence in support of his claims.



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, VA treatment records from June 2016 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, the file should be provided to the September 2016 VA examiner or, if unavailable another qualified examiner of appropriate expertise, for a clarifying opinion as to the nature and etiology of the Veteran's hypertension.  The claims file should be made available to the reviewing clinician in conjunction with this request.

The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

The reviewing clinician is asked to respond to the following questions: 

A)  Is there clear and unmistakable evidence that preexisting hypertension did not undergo an increase in the severity of the underlying disability during the Veteran's service?

B)  If there was an increase in the severity of the underlying disability of preexisting hypertension during service, then is there clear and unmistakable evidence that the increase was due to the natural progression of the disability?

C)  If the answer to either question (A) or (B) is "no," then please consider the Veteran as sound upon entrance into service as to hypertension.  Please then determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that manifested in or is otherwise related to his active service, including any symptomatology therein.

In rendering this opinion, the reviewing clinician should discuss the likelihood that the Veteran's in-service elevated blood pressure readings were indicative of early manifestations of hypertension.

The reviewing clinician must provide a complete rationale for any opinion expressed.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After any records obtained have been associated with the electronic claims file, the Veteran must be afforded an examination to determine the current severity of his service-connected right shoulder disorder.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected right shoulder disorder.

The examiner must record the results of testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the Veteran's right shoulder disability, and with testing of the opposite joint.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to review the prior right shoulder VA examination (in February 2010) and opine as to whether the above requested measurements for pain on passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examination, and if not, how they would have differed.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


